                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DANIAL DAVID GARCIA,                         )
                                             )
                          Petitioner,        )
                                             )
                   v.                        )      1:16CV450
                                             )      1:04CR86-1
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                          Respondent.        )

                                        ORDER

      On February 5, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner pursuant to 28

U.S.C. § 636. No objections were filed, and Petitioner filed a Notice [Doc. #126]

indicating his concurrence with the Recommendation.

      The Court has reviewed the Recommendation and Petitioner’s Notice and

finds that the Recommendation should be adopted with modification.

      IT IS THEREFORE ORDERED that the prior stay in this case is LIFTED; that

Petitioner’s Motion [Doc. #100] to vacate, set aside or correct sentence under 28

U.S.C. § 2255 is GRANTED as to Petitioner’s challenge to his sentence under the

Armed Career Criminal Act in Count Three of the Superseding Indictment, and

otherwise DENIED as having been withdrawn; that Petitioner’s prior sentence is

VACATED; and that a corrected judgment will issue reducing Petitioner’s term of

imprisonment for his conviction under 18 U.S.C. § 922(g) in Count Three to time

served and his term of supervised release for that conviction to three years, with
all other provisions of the Judgment, including the sentence for Count Two,

remaining as previously set.

      This the 29th day of March, 2019.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                          2
